Agreement for Acquisition of "GOFUN" Companies.
 
Tree Top Industries, Inc., hereafter referred to as "TTII" a U.S. publicly
traded company, and Gofun Group, Ltd., a BVI Corporation hereinafter referred to
as "Gofun".
 
A - GoFun:
 
1 - GoFun will provide a detailed business plan within the next sixty (60) days
from date of this Agreement.
 
2 - GoFun will provide, through their independent CPA, financial documentation
inclusive of annual Income and Expense, Balance Sheet and other pertinent
financial data for the immediate two preceding calendar years (2014 and 2015).
Presentation to be made to TTI in Hong Kong within thirty (30) days.
 
3 - GoFun will work with TTI, to establish a reasonable time schedule to
tour/visit properties outside of Hong Kong which include office, operations and
vendors.
 
4 - GoFun will assist in obtaining and/or providing all governmental approvals
as required by the transaction.
 
5 - GoFun management will remain fully responsible for all Hong Kong and
affiliated Operations until such other agreement is made in writing.
 
6 - GoFun will received three (3) Board seats in TTI subsidiary which receives
the assets of this acquisition.
 
7 - GoFun will receive two (2) Board seats on the TTI parent Board as and when
the first assets are acquired by TTI subsidiary.
 
8 - GoFun will receive restricted common shares of stock or preferred stock of
the subsidiary and/or the parent TTI in payment for the acquired assets, subject
to further discussion.
 
9 - GoFun and TTI shall each have its accountants, attorneys or other personnel
appropriate in its judgment, value the assets of the acquisition. It being the
understanding of the parties to this agreement that regardless of valuation
issues, TTI will remain with a minimum of 20% non-dilutive interest in the
subsidiary after spin-out, or of the parent after spin-out of all subsidiaries.
 
10 - GoFun and TTI agree that it is the intent of each not to create or cause a
reverse-merger, the effect of which would require futher negotiation before
allowing or agreeing to same.
 
11 - GoFun acknowledges it has full knowledge of recent filings by TTI most
recent and historical and has read and understands the implications or effects
thereof.
 
12 - GoFun acknowledges that the timing of the acquisition(s) is of importance
to both parties and will do its part to facilitate timely preparation of
documentations, management coordination, etc.
 
13 - GoFun acknowledges that it is fully cognizant of the Company's filings to
date.
 
Page 1 of 3
 
 
 

--------------------------------------------------------------------------------

 
 
B - TTI
 
1 - Tree Top will create a wholly-owned subsidiary for the planned acquisitions,
with a capitalization structure of approximately: 350,000,000 authorized common
shares at $0.001 par value, and 50,000 shares of preferred stock with a $0.001
par value.
 
2 - Tree Top management will assist GoFun in its preparation of the Business
Plan to be presented to TTI Board of Directors.
 
3 - Tree Top will continue to be responsible for all administrative management
of the company.
 
4 - TTI Accounting and Auditing will be provide technical consulting to GoFun's
external CPA in his accounting and other financial report preparation, such that
the data will be acceptable to US SEC reporting requirements.
 
5 - TTI will elect two (2) GoFun Directors to parent Board at the time of
initial acquisition,
 
6 - TTI will cause three (3) GoFun representatives to be elected to Board of the
Subsidiary.
 
7 - TTI management will add GoFun Business Plan presentation to the Agenda of
the Board meeting after Agreement on the plan between the parties has been
accomplished.
 
8 - TTI shall Acquire Assents of GoFun Company a/o Group by issuance of common
stock of TTI, a/o preferred convertible shares, or Notes Payable, not to exceed
GoFun receiving 80% shares of the parent or subsidiary subject to the valuation
agreement by both parties.
 
9 - Capital raise, Development/demo project and Valuation process should allow
for TTI to apply for listing on "Amex" within 12 months, or as soon thereafter
as the Company, TTI and GoFun, meet all requirements.
 
10 - TTI will make available its currency for Capital Raise subject to
Agreement.
 
11 - TTI will make available any credit facility which it has or obtains, with
an upper limit not to exceed 80% of said facility, and subject to reasonable
terms determined by the Board of TTI.
 
12 - This contract and any disputes hereunder shall be governed by the laws of
the State of New York, excluding any principles of conflicts of laws. The
exclusive forum for any hereunder shall be the state and federal courts in the
City of New York, State of New York.
 
13 - This contracts is not voidable, shall not be cancellable due to any
inconsistency herein. The parties to this agreement acknowledge and agree to
restate any voidable paragraph, such that the presence of such inconsistent or
voidable paragraph does not void or make this contract voidable. Subject to
modification due to regulatory governmental or other matter not foreseen by the
parties at execution.
 
Page 2 of 3
 
 
 

--------------------------------------------------------------------------------

 
 
Agreed and Consented to this 18 day April 2016.
 

David Reichman     Sam Tam   /s/ David Reichman     /s/ Sam Tam             Tree
Top Industries, Inc      Elaine Cheng  
 
        By: /s/ David Reichman     /s/ Elaine Cheng   David Reichman, Chair &
CEO                         GOFUN Group Limited        
/s/Sam Tam
        By: /s/ GOFUN Group Limited             WITNESSETH:  /s/ Joseph Fong    
/s/ Joseph Fong   Joseph Fong     Joseph Fong  

 
 
Page 3 of 3